Exhibit 10.1


































KANSAS CITY SOUTHERN
EXECUTIVE DEFERRED COMPENSATION PLAN






































Effective generally as of October 1, 2018






    



--------------------------------------------------------------------------------


Kansas City Southern
Executive Deferred Compensation Plan




Article I
 
 
Establishment and Purpose
1


Article II
 
 
Definitions
1


Article III
 
 
Eligibility and Participation
7


Article IV
 
 
Deferrals
8


Article V
 
 
Benefit Payments
11


Article VI
 
 
Modifications to Payment Schedules
13


Article VII
 
 
Valuation of Sub-Account Balances; Investments
14


Article VIII
 
 
Administration
15


Article IX
 
 
Amendment and Termination
16


Article X
 
 
Informal Funding
17


Article XI
 
 
Claims
18


Article XII
 
 
General Provisions
20












--------------------------------------------------------------------------------






Kansas City Southern
Executive Deferred Compensation Plan


ARTICLE I
Establishment and Purpose
1.1
Establishment. Kansas City Southern (the "Company") hereby establishes the
Kansas City Southern Executive Deferred Compensation Plan (the "Plan"),
effective as of October 1, 2018.

 
1.2
Purpose. The purpose of the Plan is to attract and retain key employees by
providing Participants with an opportunity to defer receipt of a portion of
their salary, bonus, and other specified compensation. The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to meet the requirements of Code Section 409A, and shall be operated and
interpreted consistent with that intent.



1.3
Top-Hat Status and Unfunded Plan. The Plan constitutes an unsecured promise by a
Participating Employer to pay benefits in the future. Participants in the Plan
shall have the status of general unsecured creditors of the Company or the
Adopting Employer, as applicable. Each Participating Employer shall be solely
responsible for payment of the benefits of its employees and their
beneficiaries. The Plan is unfunded for Federal tax purposes and is intended to
be an unfunded arrangement for eligible employees who are part of a select group
of management or highly compensated employees of the Employer within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to
defray the liabilities assumed by the Company or an Adopting Employer will
remain the general assets of the Company or the Adopting Employer and shall
remain subject to the claims of the Company's or the Adopting Employer's
creditors until such amounts are distributed to the Participants.





ARTICLE II
Definitions


Aggregate Sub-Account Balance. Aggregate Sub-Account Balance means, with respect
to each Participant, the aggregate value of that Participant's Sub-Accounts.


Adopting Employer. Adopting Employer means an Affiliate who, with the consent of
the Company, has adopted the Plan for the benefit of its Eligible Employees.


Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).


Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with




    



--------------------------------------------------------------------------------





provisions of the Plan. The Participant's spouse, if living, otherwise the
Participant's estate, shall be the Beneficiary if: (i)     the Participant has
failed to properly designate a Beneficiary, or (ii) all designated Beneficiaries
have predeceased the Participant.


Board. Board means the Board of Directors of the Company.


Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.


Change in Control. Change in Control means, with respect to the Company, any of
the following events: (i) a "Change in the Ownership of the Company", (ii) a
"Change in the Effective Control of the Company", or (iii) a "Change in the
Ownership of a Substantial Portion of the Assets of the Company".


For purposes of this definition:


(1)    A "Change in the Ownership of the Company" occurs on the date on which
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company.


(2)     A "Change in the Effective Control of the Company" occurs on the date on
which either: (a) a person, or more than one person acting as a group, acquires
ownership of stock of the Company possessing 30% or more of the total voting
power of the stock of the Company, taking into account all such stock acquired
during the 12-month period ending on the date of the most recent acquisition, or
(b) a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of such Board before the date of the appointment or election, but
only if no other corporation is a majority shareholder of the Company.


(3)    A "Change in the Ownership of a Substantial Portion of the Assets of the
Company" occurs on the date on which any one person, or more than one person
acting as a group, other than a person or group of persons that is related to
the Company, acquires assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions, taking into account all such assets acquired during the 12-month
period ending on the date of the most recent acquisition.


The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.


    




2





--------------------------------------------------------------------------------







Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XI of this Plan.


Class Year Bonus Deferral Sub-Account. Class Year Bonus Deferral Sub-Account
means the Sub-Account to which a Deferral from the incentive bonus under the
Company's Annual Incentive Plan is made during a single calendar year. A
separate Class Year Bonus Deferral Sub-Account will be established for each
separate calendar year for which an incentive bonus deferral has been made.


Class Year Salary Deferral Sub-Account. Class Year Salary Deferral Sub-Account
means the Sub-Account to which a Deferral from base salary is made during a
single calendar year. A separate Class Year Salary Deferral Sub-Account will be
established for each separate calendar year for which a base salary deferral has
been made.


Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.


Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.


Committee. Committee means the Compensation and Organization Committee of the
Board of the Company (or the appropriate committee of such board) appointed to
oversee the administration of the Plan. The Committee shall have the full
authority to delegate any of its authority, powers and responsibility with
respect to the administration of the Plan, or any other responsibility or power
conferred hereunder to the Committee, to officers and key employees of the
Company or any of its Affiliates.


Company. Company means Kansas City Southern, a Delaware corporation.


Company Contribution. Company Contribution means a discretionary credit by a
Participating Employer to a Participant's Company Sub-Account in accordance with
the provisions of Section 4.6 of the Plan. Company Contributions are credited at
the sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.


Company Sub-Account. Company Sub-Account means the Sub-Account pursuant to which
all credits relating to any Company Contribution are made in accordance with
Section 4.6.


Compensation. Compensation means either a Participant's (i) base salary or (ii)
incentive bonuses paid under the Company's Annual Incentive Plan. Compensation


    




3





--------------------------------------------------------------------------------





shall not include any equity-based compensation (e.g., compensation paid in
Company Shares), compensation that has been previously deferred under this Plan
or any other arrangement subject to Code Section 409A, or any bonuses that are
not paid under the Company's Annual Incentive Plan.


Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies with
respect to each Deferral: (i) the amount of each component of Compensation
(e.g., base salary or annual incentive bonus) that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV, and (ii)
the payment schedule applicable to one or more Sub-Accounts. The Committee may
permit different deferral amounts for each component of Compensation and may
establish a minimum or maximum deferral amount for each such component. Unless
otherwise specified by the Committee in the Compensation Deferral Agreement,
Participants may defer up to 50% of their base salary and up to 75% of their
incentive bonuses under the Company's Annual Incentive Plan (which may or may
not constitute Performance-Based Compensation). Unless otherwise determined by
the Company, all required tax withholding associated with any deferral of
Compensation will be withheld from the Participant's other compensation. A
Compensation Deferral Agreement may also specify the investment allocation
described in Section 7.4.


Deferral. Deferral means a credit to a Sub-Account that records that portion of
the Participant's Compensation that the Participant has elected to defer for a
single calendar year pursuant to his or her Compensation Deferral Agreement
deferring either base salary or incentive bonus for that year, and with respect
to such deferral specifying both (i) the designated payment commencement date or
event and (ii) the payment schedule applicable for those deferrals. Unless the
context of the Plan clearly indicates otherwise, a reference to a Deferral
includes Earnings attributable to such Deferrals. Deferrals shall be calculated
with respect to the gross cash Compensation payable to the Participant before
any deductions or withholdings, but shall be reduced by the Committee as
necessary so that it does not exceed 100% of the cash Compensation of the
Participant remaining after deduction of all required income and employment
taxes, 401(k) and other employee benefit deductions, and other deductions
required by law. Changes to payroll withholdings that affect the amount of
Compensation being deferred to the Plan shall be allowed only to the extent
permissible under Code Section 409A.


Determination Date. Determination Date means the date on which the amount of a
Participant’s Sub-Account eligible to be paid is determined as provided in
Article V. The applicable Determination Date is the date the Plan's recordkeeper
processes a payment for distribution.


Earnings. Earnings means an adjustment to the value of a Sub-Account in
accordance with Article VII.




    




4





--------------------------------------------------------------------------------





Effective Date. Effective Date means October 1, 2018, provided, however,
deferral elections made in accordance with Article IV may be submitted to the
Company before the Effective Date.


Eligible Employee. Eligible Employee means a member of a "select group of
management or highly compensated employees" of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion.


Employee. Employee means a common-law employee of an Employer.


Employer. Employer means, with respect to Employees it employs, the Company and
each Affiliate.


ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.


Initial Enrollment Period. Initial Enrollment Period means September 4, 2018
through September 30, 2018.


Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to defer Compensation under the Plan
under Section 3.1 and any other person with an Aggregate Sub-Account Balance
greater than zero, regardless of whether such individual continues to be an
Eligible Employee. A Participant's continued participation in the Plan shall be
governed by Section 3.2 of the Plan.


Participating Employer. Participating Employer means the Company and each
Adopting Employer.


Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. The determination of whether Compensation qualifies as
"Performance-Based Compensation" will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.


Plan. Generally, the term Plan means the "Kansas City Southern Executive
Deferred Compensation Plan" as documented herein and as may be amended from time
to time hereafter. However, to the extent permitted or required under Code
Section 409A, the term Plan may in the appropriate context also mean a portion
of the Plan that is treated as a single plan under Treas. Reg. Section
1.409A-1(c), or the Plan or portion of the


    




5





--------------------------------------------------------------------------------





Plan and any other nonqualified deferred compensation plan or portion thereof
that is treated as a single plan under such section.


Plan Year. Plan Year means the January 1 through December 31.


Separation from Service. Separation from Service means an Employee's termination
of employment with the Employer. Whether a Separation from Service has occurred
shall be determined by the Committee in accordance with Code Section 409A.


Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed after a date certain as an employee, an independent contractor, or
in any other capacity would be reduced to 20% or less of the average services
rendered by the Employee during the immediately preceding 36-month period (or
the total period of employment, if less than 36 months), disregarding periods
during which the Employee was on a bona fide leave of absence.


An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee's right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his position of employment or a similar position shall incur a Separation
from Service on the first date immediately following the 29-month anniversary of
the commencement of the leave.


For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined above, except that in applying Code
sections 1563(a)(1), (2) and (3) for purposes of determining whether another
organization is an Affiliate of the Company under Code Section 414(b), and in
applying Treasury Regulation Section 1.414(c)-2 for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(c), "at least 50 percent" shall be used instead of "at least 80 percent"
each place it appears in those sections.


The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately before the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.




    




6





--------------------------------------------------------------------------------





Specified Employee. Specified Employee has the meaning in Section 409A of the
Code. Each Participant in the Plan shall be deemed to be a Specified Employee at
all times while participating in the Plan such that any payment on account of
Separation from Service (other than death) will be delayed for six-months in
accordance with Section 409A of the Code.


In the event of corporate transactions described in Treas. Reg. Section
1.409A-1(i)(6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Employer elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.


Sub-Account. Sub-Account means a Participant's Class Year Bonus Deferral
Sub-Account, Class Year Salary Deferral Sub-Account, or Company Sub-Account.
Except for the Company Sub-Account, each sub-account is a bookkeeping account
maintained by the Company to record the Deferrals made to that sub-account for a
specific year. The Company Sub-Account is a bookkeeping account maintained by
the Company to record all Company Contributions (regardless of any specific
year). Each Sub-Account is intended to constitute an unfunded obligation within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.


Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treas. Reg. Section 1.409A-1(d).


Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant's spouse, the Participant's dependent (as defined
in Code Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant's property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.


Year of Service. Year of Service means each 12-month period of continuous
service with the Employer.


ARTICLE III
Eligibility and Participation
3.1
Eligibility and Participation. An Eligible Employee becomes a Participant upon
the earlier of (i) the receipt of notification from the Committee of his or her
eligibility to participate in the Plan or (ii) a credit of Company Contributions
to the Eligible Employee's Company Sub-Account under Section 4.6. Except for
those Employees that are eligible on the Effective Date and submit a
Compensation Deferral Agreement



    




7





--------------------------------------------------------------------------------





during the Initial Enrollment Period, Eligible Employees will only be able to
make Deferrals on January 1 of the year following the year the Employee first
becomes eligible.


3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee. A Participant who is no
longer an Eligible Employee but has not Separated from Service may not make a
new deferral of Compensation under the Plan beyond the Plan Year in which he or
she became ineligible but may otherwise exercise all of the rights of a
Participant under the Plan with respect to his or her Sub-Account(s). To the
extent a Participant has made an election to defer cash Compensation, on and
after a Separation from Service, a Participant shall remain a Participant as
long as his or her Aggregate Sub-Account Balance is greater than zero (0), and
during such time may continue to make allocation elections as provided in
Section 7.4. An individual shall cease being a Participant in the Plan when all
benefits under the Plan to which he or she is entitled have been paid.



ARTICLE IV
Deferrals
4.1
Deferral Elections, Generally.



(a)
A Participant may elect to defer Compensation by submitting a Compensation
Deferral Agreement during the enrollment periods established by the Committee
and in the manner specified by the Committee, but in any event, in accordance
with Section 4.2. A Compensation Deferral Agreement that is not timely filed
with respect to a service period or component of Compensation shall be
considered void and shall have no effect with respect to such service period or
Compensation. The Committee may modify any Compensation Deferral Agreement
before the date the election becomes irrevocable under the rules of Section 4.2.



(b)
The Participant shall specify on his or her Compensation Deferral Agreement:



(i) the amount or percentage of a type of Compensation (e.g., base salary or
bonus) that is to be deferred for the upcoming deferral period;


(ii) whether those Deferrals for the designated year and type of Compensation
are to commence to be paid upon the first day of the seventh month following
Separation from Service or, if earlier than the date of Separation from Service,
on a specified date and/or on a Change in Control; and


(iii) the payment schedule for the Sub-Account (other than the Company
Sub-Account) as permitted by the Company. Deferrals payable either upon the


    




8





--------------------------------------------------------------------------------





first day of the seventh month following Separation from Service or upon a
Change in Control will be permitted to be paid in substantially equal annual
installments over a period of two (2) to ten (10) years or a lump sum payment
and Deferrals payable upon a specified date (if earlier than the Separation from
Service or Change in Control date, if elected) will be permitted to be paid in
equal annual installments over a period of two (2) to five (5) years or a lump
sum payment).


If no designation is made with respect to a year's Deferrals, all Deferrals
shall be scheduled to be paid in a lump sum on the first day of the seventh
month following the date of the Participant's Separation from Service.


4.2    Timing Requirements for Compensation Deferral Agreements.


(a)
Initial Eligibility. For Eligible Employees that have become eligible to
participate on the Effective Date, Compensation Deferral Agreements made before
the Effective Date shall be effective on the Effective Date, and applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable. For any other Participant that becomes eligible,
Compensation Deferral Agreements will be effective only as provided in Section
4.2(b).



(b)
Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year before the year in which the Compensation
to be deferred is earned. A Compensation Deferral Agreement described in this
paragraph shall become irrevocable with respect to such Compensation as of 11:59
p.m. on the December 31 of the year immediately preceding the year in which such
Compensation is to be earned.



(c)
Performance-Based Compensation. If permitted by the Committee, Participants may
file a Compensation Deferral Agreement with respect to Performance-Based
Compensation after the beginning of the performance period and no later than the
date that is six months before the end of the performance period, provided that:



(i)
the Participant performs services continuously from the later of the beginning
of the performance period or the date the criteria are established through the
date the Compensation Deferral Agreement is submitted; and



(ii)
the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.





    




9





--------------------------------------------------------------------------------





A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant's death or upon a Change in Control (as
defined in Treas. Reg. Section 1.409A-3(i)(5)) before the satisfaction of the
performance criteria will be void.


(d)
Short-Term Deferrals. Compensation that meets the definition of a "short-term
deferral" described in Treas. Reg. Section 1.409A-1(b)(4) may be deferred in
accordance with the rules of Article VI, applied as if the date the Substantial
Risk of Forfeiture lapses is the date payments were originally scheduled to
commence, provided, however, that the provisions of Section 6.3 shall not apply
to payments attributable to a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)).



(e)
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant's continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable after such 30th day. If the forfeiture
condition applicable to the payment lapses before the end of the required
service period as a result of the Participant's death or disability (as defined
in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change in Control (as defined
in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will
be void unless it would be considered timely under another rule described in
this Section.



(f)
No "Evergreen" Deferral Elections. No "Evergreen" deferral elections shall be
permitted under the Plan such that all Participants will be required to
affirmatively submit a new Compensation Deferral Agreement for an upcoming year
to have Compensation deferred for that year.



4.3
Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant's Compensation.



4.4
Vesting. Participant Deferrals shall be 100% vested at all times.



4.5
Cancellation of Compensation Deferral Agreement. The Committee may cancel a
Participant's Compensation Deferral Agreement: (i) for the balance of the Plan
Year in which an Unforeseeable Emergency occurs, (ii) if the Participant
receives a hardship



    




10





--------------------------------------------------------------------------------





distribution under the Employer's qualified 401(k) plan, through the end of the
Plan Year in which the six month anniversary of the hardship distribution falls,
and (iii) during periods in which the Participant is unable to perform the
duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months, provided cancellation occurs by
the later of the end of the taxable year of the Participant or the 15th day of
the third month following the date the Participant incurs the disability (as
defined in Treas. Reg. Section 1.409A-3(i)(4)).


4.6
Company Contributions. A Participating Employer may, from time to time, in its
sole and absolute discretion, credit Company Contributions to any Participant's
Company Sub-Account in any amount determined by the Participating Employer.
Company Contributions may be made in the form of a matching contribution, a
nonelective contribution or both and may be made in accordance with any formula
selected by the Participating Employer, which formula may be different from year
to year. Company Contributions may be subject to any vesting schedule determined
by the Participating Employer at the time of the credit. The Committee may, in
its sole discretion, fully vest the Participants' Company Sub-Accounts on a
Change in Control. All Company Contributions will be credited to the same
Company Sub-Account.



ARTICLE V
Benefit Payments
5.1
Benefit Commencement and Form of Payment. With the exception of the Company
Sub-Account, each Sub-Account of a Participant as determined under Section 5.5
(other than a Company Sub-Account) shall commence to be paid in accordance with
the Compensation Deferral Agreement relating to such Sub-Account. The
Participant's Company Sub-Account as determined under Section 5.5 shall be paid
in a single lump sum on the first day of the seventh month following the
Participant's Separation from Service. Notwithstanding the foregoing and any
election made by a Participant, the following payment rules shall apply:



(a)
Separation from Service. Following a Participant's Separation from Service, any
Sub-Account that is scheduled to be paid or commence to be paid after the date
of Separation from Service shall instead be paid or commence to be paid on the
first day of the seventh month following the Participant's Separation from
Service. Any Sub-Account that is scheduled to be paid (either on a specified
date or on account of a Change in Control) earlier than the date of Separation
from Service shall be paid on that earlier date. The Sub-Accounts (other than a
Company Sub-Account) will be paid in the form selected by the Participant in the
Compensation Deferral Agreement. If a payment scheduled to be paid upon a
specified date or on a Change in Control is accelerated and paid on the first
day of the seventh month following the Participant's Separation from Service,
the method of payment (e.g., lump sum or installments) selected by the
Participant on account of payments on account of a Separation from Service



    




11





--------------------------------------------------------------------------------





shall govern and not any different payment schedule that would have applied if
such payment had commenced on the specified date.


(b)
Death. Upon the Participant's Death, the Participant shall be paid his or her
Aggregate Sub-Account Balance in a single lump sum within 90 days following the
Participant's death.



(c)
Unforeseeable Emergency Payments. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her Sub-Accounts. Whether a Participant or
Beneficiary is faced with an Unforeseeable Emergency permitting an emergency
payment shall be determined by the Committee based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be reimbursed through insurance or otherwise, by liquidation of the
Participant's assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of Deferrals under this Plan.
If an emergency payment is approved by the Committee, the amount of the payment
shall not exceed the amount reasonably necessary to satisfy the need, taking
into account the additional compensation that is available to the Participant as
the result of cancellation of deferrals to the Plan, including amounts necessary
to pay any taxes or penalties that the Participant reasonably anticipates will
result from the payment. The amount of the emergency payment shall be subtracted
first from the Participant's Sub-Accounts commencing on a specified date,
beginning with the Sub-Account with the latest payment commencement date.
Emergency payments shall be paid in a single lump sum within the 90-day period
following the date the payment is approved by the Committee.



5.2
Small Aggregate Sub-Account Balances. Notwithstanding any Participant election
or other provisions of the Plan, all of a Participant's Sub-Account(s) will be
paid in a single lump sum if, on the first day of the seventh month following
the Participant's Separation from Service, the Aggregate Sub-Account Balance is
not greater than $25,000. Such single lump sum shall be paid on the first day of
the seventh month following the Participant's Separation from Service.



5.3
Rules Applicable to Installment Payments. If a payment schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue to be made on each
anniversary thereof (or within the 15-day period thereafter) until the number of
installment payments specified in the payment schedule has been paid. The amount
of each installment payment shall be determined by dividing (a) by (b), where
(a) equals the Sub-Account balance as of the applicable Business Day relating to
the payment and (b) equals the remaining number of installment payments.





    




12





--------------------------------------------------------------------------------





For purposes of Article VI, a series of installment payments will be treated as
a single payment for purposes of Code Section 409A.


5.4
Acceleration of or Delay in Payments. The Committee, in its sole and absolute
discretion, may elect to accelerate the time or form of payment of a benefit
owed to the Participant hereunder, provided such acceleration is permitted under
Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in its sole and
absolute discretion, delay the time for payment of a benefit owed to the
Participant hereunder, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7).



5.5
Determination of Amount of Sub-Account. Each Participant's Sub-Account shall
equal the value of the Sub-Account as determined under Article VII as of the
Determination Date applicable to such payment.



ARTICLE VI
Modifications to Payment Schedules
6.1
Participant's Right to Modify. A Participant may modify the designated or
elected payment schedules with respect to a Sub-Account, consistent with the
permissible payment schedules available under the Plan, provided such
modification complies with the requirements of this Article VI. Any modification
of the payment schedule remains subject to the payment distribution rules
provided in Section 5.1.



6.2
Time of Election. If a modification applies with respect to a payment scheduled
to be payable (or commence to be payable) on a specified date, the date on which
a modification election is submitted to the Committee must be at least 12 months
before the date on which payment is scheduled to commence under the payment
schedule in effect before the modification. If a modification applies with
respect to a payment scheduled to be payable (or commence to be payable) on the
first day of the seventh month following Participant's Separation from Service
or upon a Change in Control, the modification will not be effective if the
Participant's Separation from Service or the Change in Control occurs before the
12-month anniversary of the date the modification is submitted to the Committee.



6.3
Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified payment schedule must be no earlier than five years
after the date payment would have commenced under the original payment schedule.
Under no circumstances may a modification election result in an acceleration of
payments in violation of Code Section 409A.



6.4
Effective Date. A modification election submitted in accordance with this
Article VI is irrevocable upon receipt by the Committee and becomes effective 12
months after such date.





    




13





--------------------------------------------------------------------------------





6.5
Effect on Sub-Accounts. An election to modify a payment schedule is specific to
the Sub-Account or payment event to which it applies, and shall not be construed
to affect the payment schedules of any other Sub-Accounts.



ARTICLE VII
Valuation of Sub-Account Balances; Investments
7.1
Valuation. Deferrals shall be credited to appropriate Sub-Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Company Sub-Account at the times determined by the Committee. Valuation of
Sub-Accounts shall be performed under procedures approved by the Committee.



7.2
Earnings Credit. With respect to all deferrals, each Sub-Account will be
credited with Earnings on each Business Day, based upon the Participant's
investment allocation among a menu of investment options selected in advance by
the Committee, in accordance with the provisions of this Article VII
("investment allocation").



7.3
Investment Options. Investment options for all Sub-Accounts will be determined
by the Company. The Company, in its sole discretion, shall be permitted to add
or remove investment options from the Plan menu from time to time, provided that
any such additions or removals of investment options shall not be effective with
respect to any period before the effective date of such change.



7.4
Investment Allocations. A Participant's investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant's
investment allocation. A Participant's investment allocation shall be used
solely for purposes of adjusting the value of a Participant's Sub-Account
balances.



A Participant shall specify an investment allocation for each of his
Sub-Accounts in accordance with procedures established by the Committee.
Allocation among the investment options must be designated in increments of 1%.
The Participant's investment allocation will become effective on the same
Business Day or, in the case of investment allocations received after a time
specified by the Committee, the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Sub-Account
balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.


    




14





--------------------------------------------------------------------------------







7.5
Unallocated Deferrals and Sub-Accounts. If the Participant fails to make an
investment allocation with respect to a Sub-Account, such Sub-Account shall be
invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Committee.



ARTICLE VIII
Administration
8.1
Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XI.



The Committee may, as necessary, make a determination of the amount of, and
manner in which, any payment erroneously made to a Participant or amounts that
are overpaid are recovered, in accordance with applicable law, including,
without limitation, by seeking repayment or by offsetting any other payment due
under the Plan; provided that any offsets against amounts shall be made in
compliance with Section 409A.


8.2
Administration Upon Change in Control. Upon a Change in Control, the Committee,
as constituted immediately before such Change in Control, shall continue to act
as the Committee. The individual who was the Chief Executive Officer of the
Company (or if such person is unable or unwilling to act, the next highest
ranking officer) before the Change in Control shall have the authority (but
shall not be obligated) to appoint an independent third party to act as the
Committee.



Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of the Company consent to the removal and
replacement of the Committee. Notwithstanding the foregoing, neither the
Committee nor the officer described above shall have authority to direct
investment of trust assets under any rabbi trust described in Section 10.2.


The Participating Employer shall, with respect to the Committee identified under
this Section: (i) pay all reasonable expenses and fees of the Committee, (ii)
indemnify the Committee (including individuals serving as Committee members)
against any costs, expenses and liabilities including, without limitation,
attorneys' fees and expenses arising in connection with the performance of the
Committee's duties hereunder, except with respect to matters resulting from the
Committee's gross negligence or willful misconduct, and (iii) supply full and
timely information to the Committee on all matters related to the Plan, any
rabbi trust, Participants, Beneficiaries and Sub-Accounts as the Committee may
reasonably require.


    




15





--------------------------------------------------------------------------------







8.3
Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Plan (or with respect to any amounts credited to the
Plan) any taxes required by law to be withheld in respect of such payment (or
credit). Withholdings with respect to amounts credited to the Plan or vested
with respect to Company Contributions and related Earnings shall be deducted
from Compensation that has not been deferred to the Plan, or, with respect to
any Participant who has terminated employment and as permitted by Code Section
409A, from the Participant's Sub-Account under the Plan.



8.4
Indemnification. The Participating Employers shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee and its agents, against all claims, liabilities, fines and penalties,
and all expenses reasonably incurred by or imposed upon him or it (including but
not limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Participating Employer. Notwithstanding the
foregoing, the Participating Employer shall not indemnify any person or
organization if his or its actions or failure to act are due to gross negligence
or willful misconduct or for any such amount incurred through any settlement or
compromise of any action unless the Participating Employer consents in writing
to such settlement or compromise.



8.5
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.



8.6
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.



ARTICLE IX
Amendment and Termination
9.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article IX. Each
Participating Employer may also terminate its participation in the Plan.



9.2
Amendments. The Company, by action taken by the Committee, may amend the Plan at
any time and for any reason, provided that any such amendment shall not reduce
the



    




16





--------------------------------------------------------------------------------





Sub-Account balances of any Participant accrued as of the date of any such
amendment or restatement (as if the Participant had incurred a voluntary
Separation from Service on such date) or reduce any rights of a Participant
under the Plan or other Plan features with respect to Deferrals made before the
date of any such amendment or restatement without the consent of the
Participant. In addition to other delegation powers set forth in Section 8.5,
the Committee may delegate its authority to amend the Plan without the consent
of the Committee for the purpose of: (i) conforming the Plan to the requirements
of law; (ii) facilitating the administration of the Plan; (iii) clarifying
provisions based on the delegate's interpretation of the document; and (iv)
making such other amendments as the Committee may authorize.


9.3
Termination. The Committee may terminate the Plan and pay Participants and
Beneficiaries their Aggregate Sub-Account Balances in a single lump sum at any
time, to the extent and in accordance with Treas. Reg. Section
1.409A-3(j)(4)(ix). If a Participating Employer terminates its participation in
the Plan, the benefits of affected Employees shall be paid at the time provided
in Article V.



9.4
Sub-Accounts Taxable Under Code Section 409A. The Plan is intended to constitute
a plan of deferred compensation that meets the requirements for deferral of
income taxation under Code Section 409A. In the event that any provision of this
Plan shall be determined to contravene Code Section 409A, the regulations
promulgated thereunder, regulatory interpretations or announcements with respect
to Code Section 409A, any such provision shall be void and have no effect and
may be amended by the Company without the consent of the Participant, for the
purpose of Code Section 409A compliance. Moreover, this Plan shall be
interpreted at all times in such a manner that the terms and provisions of the
Plan comply with Code Section 409A, the regulations promulgated thereunder, and
regulatory interpretations or announcements with respect to Code Section 409A.
The Company shall have the authority to void any Participant election hereunder
if necessary to maintain the Plan in compliance with Code Section 409A and,
pursuant to its authority to interpret the Plan, may sever from the Plan or any
Compensation Deferral Agreement any provision or exercise of a right that
otherwise would result in a violation of Code Section 409A.



ARTICLE X
Informal Funding
10.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article X. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.



    




17





--------------------------------------------------------------------------------







10.2
Rabbi Trust. A Participating Employer may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.



ARTICLE XI
Claims
11.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee which shall make all determinations
concerning such claim. Any claim filed with the Committee and any decision by
the Committee denying such claim shall be in writing and shall be delivered to
the Participant or Beneficiary filing the claim (the "Claimant").



(a)
In General. Notice of a denial of benefits will be provided within 90 days of
the Committee's receipt of the Claimant's claim for benefits. If the Committee
determines that it needs additional time to review the claim, the Committee will
provide the Claimant with a notice of the extension before the end of the
initial 90-day period. The extension will not be more than 90 days from the end
of the initial 90-day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the
Committee expects to make a decision.



(b)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall: (i) cite the pertinent provisions of
the Plan document, and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant's right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review.



11.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated to hear such appeals (the "Appeals Committee"). A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relevant to
the claim to the Appeals Committee. All written comments, documents, records,
and other information shall be considered



    




18





--------------------------------------------------------------------------------





"relevant" if the information: (i) was relied upon in making a benefits
determination, (ii) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Appeals Committee may,
in its sole discretion and if it deems appropriate or necessary, decide to hold
a hearing with respect to the claim appeal.


(a)
In General. Appeal of a denied benefits claim must be filed in writing with the
Appeals Committee no later than 60 days after receipt of the written
notification of such claim denial. The Appeals Committee shall make its decision
regarding the merits of the denied claim within 60 days following receipt of the
appeal (or within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). If
an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant before the commencement of the extension. The notice will indicate the
special circumstances requiring the extension of time and the date by which the
Appeals Committee expects to render the determination on review. The review will
take into account comments, documents, records and other information submitted
by the Claimant relating to the claim without regard to whether such information
was submitted or considered in the initial benefit determination.



(b)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.



The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant's claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant's right to bring
an action under Section 502(a) of ERISA.


11.3
Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately before such Change in Control, shall
continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of the Company and a
majority of Participants and Beneficiaries with Sub-Account balances consent to
the replacement.



The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.




    




19





--------------------------------------------------------------------------------





Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys' fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee's gross negligence
or willful misconduct, and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Sub-Accounts as the Appeals Committee may
reasonably require.


11.4
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.



If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys' fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a "change in control" as defined in a rabbi trust described in
Section 10.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant's or Beneficiary's Aggregate Sub-Account Balance.


11.5
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.



ARTICLE XII
General Provisions
12.1
Assignment. Except with respect to a Permitted Transferee, no interest of any
Participant, spouse or Beneficiary under this Plan and no benefit payable
hereunder shall be assigned as security for a loan, and any such purported
assignment shall be null, void and of no effect, nor shall any such interest or
any such benefit be subject in any manner, either voluntarily or involuntarily,
to anticipation, sale, transfer, assignment or encumbrance by or through any
Participant, spouse or Beneficiary. Notwithstanding anything to the contrary
herein, however, pursuant to conditions and procedures established by the
Committee from time to time, the Committee may permit Sub-Accounts to be paid to
certain persons or entities related to a Participant, including members of the
Participant’s immediate family, charitable institutions, or trusts or other
entities whose beneficiaries or beneficial owners are members of the
Participant’s



    




20





--------------------------------------------------------------------------------





immediate family and/or charitable institutions (a “Permitted Transferee”). Any
permitted transfer shall be subject to the condition that the Committee receive
evidence satisfactory to it that the transfer or payment is being made for
estate and/or tax planning purposes on a gratuitous or donative basis and
without consideration (other than nominal consideration).


The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.


12.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant's beneficiaries resulting from a deferral of income pursuant to the
Plan.



12.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.



12.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:



THE KANSAS CITY SOUTHERN RAILWAY COMPANY
RE: EXECUTIVE DEFERRED COMPENSATION PLAN
ATTN: HUMAN RESOURCES
427 WEST 12TH STREET
KANSAS CITY, MO 64105


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.


12.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



12.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such



    




21





--------------------------------------------------------------------------------





invalid or unenforceable provisions in a manner that conforms to applicable law
or as if such provisions, to the extent invalid or unenforceable, had not been
included.


12.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.



12.8
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.



12.9
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Missouri shall govern the construction and administration of the Plan.



    




22





--------------------------------------------------------------------------------











The undersigned executed this Plan as of the 31 day of August, 2018, to be
effective as of the Effective Date.


KANSAS CITY SOUTHERN


By:     Lora Cheatum            (Print Name)
Its:     SVP – HR & Labor        (Title)


/s/ Lora Cheatum        (Signature)




    




23



